107 F.3d 922
323 U.S.App.D.C. 289
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Bo GUESS, Appellant,v.CLERK, UNITED STATES SUPREME COURT, Appellee.
No. 96-5013.
United States Court of Appeals, District of Columbia Circuit.
Feb. 07, 1997.

Before:  GINSBURG, SENTELLE, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed December 21, 1995 be affirmed.  The district court did not abuse its discretion in dismissing the complaint as frivolous under 28 U.S.C. § 1915(d).  Neither the district court nor this court may order the Clerk of the Supreme Court to perform any function.  In re Marin, 956 F.2d 339 (D.C.Cir.), cert. denied, 113 S.Ct. 131 (1992).  Moreover, the Clerk of the Supreme Court has absolute immunity while performing his official (quasi-judicial) functions.  See Sharma v. Stevas, 790 F.2d 1486 (9th Cir.1986).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.